DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority to Provisional Application 62/702257 filed 7/23/2018 is acknowledged.
Claims 1-23 filed 7/23/2019 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (USP 10306692B2), hereafter Zee.

Regarding claim 1,
Zee discloses a method for providing Multipath Transmission Control Protocol (MPTCP) (Title) using a multi-radio access technology (M-RAT) base station, comprising proxying, by the M-RAT base station gateway having a MPTCP proxy, an MPTCP connection with a User Equipment (UE) (Fig. 2, 5, 6).
Zee discloses determining by the M-RAT base station gateway, if/when the UE is capable of MPTCP to provide MPTCP with the UE (Col. 1, lines 54-60, Col. 8, lines 57-60), providing by the M-RAT base station gateway a Wi-Fi connection and an LTE Fig. 5, MPTCP subflow connections are provided to UE via LTE/eNB and WiFi AP; Col. 2, lines 15-24; Fig. 7, 710-718).	
Zee does not expressly show providing, by the M-RAT base station, an LTE connection when the UE is not capable of MPTCP.
Zee presumes a MPTCP-capable UE, although Zee also shows a MPTCP-unaware host/server and converting between MPTCP to TCP for hosts that do not support MPTCP (Fig. 2; Col. 1, lines 54-60, Col. 8, lines 57-60; see also Fig. 5 shows conventional LTE connection provisioning via eNB).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the method of Zee in a conventional manner for UE incapable of MPTCP by providing an LTE connection to the UE via serving eNB and utilizing MPTCP proxy to convert between MPTCP and TCP, to enable non-MPTCP UEs to communicate with other MPTCP-capable devices.










Regarding claim 3,
Zee discloses the base station gateway is one or more of a mobile base station, a self-organizing base station and a mesh base station (Fig. 6; MPTCP proxy and multi-RAT controller system according to mobile/wireless 3GPP standards).

Regarding claim 4, 
Zee discloses acting, by the MPTCP proxy, as a proxy-relay when the application server does not support MPTCP (Fig. 2, 5; MPTCP-unaware host/server and converting between MPTCP to TCP for hosts that do not support MPTCP) and providing, by the MPTCP proxy, transparent forwarding when the application server does support MPTCP (Col. 1, lines 54-61 at least implies transparent/direct communication when both hosts do support MPTCP, as the disclosure of Zee is directed to when one of the hosts does not support MPTCP while the other does support MPTCP).

Regarding claim 5,
Zee discloses the MPTPC proxy is situated between a cellular core network of the base station and the Internet, and between a security gateway of the Wi-Fi Access Point (AP) and the Internet (Fig. 2, 5; proxy is necessarily situated between the host A/UE-side network elements and the Internet/operator’s network and connection to the host B/server).


Claims 6, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zee in view of Demianchik et al. (US20200163004A1), hereafter Demi.

Regarding claim 6,
Zee discloses a method for providing Multipath Transmission Control Protocol (MPTCP) (Title) using a multi-radio access technology (M-RAT) base station, comprising proxying, by the M-RAT base station gateway having a MPTCP proxy, an initial MPTCP connection with a User Equipment (UE) (Fig. 2, 5, 6; Fig. 7, 710-718).
Zee discloses various different wireless interfaces and separate congestion control of each interface/subflow based on traffic load level information on each RAT (Col. 2, lines 6-14; Col. 9, lines 40-43) but does not expressly show determining, if/when there is sufficient 5G capacity to provide MPTCP and providing a 5G connection and a 4G connection, and if there is insufficient 5G capacity, providing a 4G connection.
Demi discloses analogous MPTCP aggregation supporting multivendor 4G/5G networks (Title) in which both 4G/5G connections are provided when sufficient 5G capacity (Fig. 1; paragraph 4, 24-25, 29-37; macro/4G and metro/5G cells operated by different operators may be aggregated via MPTCP), where it necessarily follows that only a conventional 4G connection is provided if insufficient capacity for 5G as well.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Zee by providing both 4G and 5G connections when there is sufficient 5G capacity, otherwise providing the incumbent/4G connection, as shown by Demi, thereby maximizing overall system capacity.
Regarding claim 11,
Zee discloses a method for providing Multipath Transmission Control Protocol (MPTCP) (Title) using a multi-radio access technology (M-RAT) base station, comprising proxying, by the M-RAT base station gateway having a MPTCP proxy, an initial MPTCP connection with a User Equipment (UE) (Fig. 2, 5, 6; Fig. 7, 710-718).
Zee shows determining, by the multi-RAT base station, if there is insufficient cellular capacity to provide MPTCP with the UE (Fig. 7A-B, steps 724-734A) then providing, by the M-RAT base station, a Wi-Fi connection (Fig. 7A-B, steps 728-732, 741A; providing only a 1st RAT/i.e. wifi connection when performance/congestion on 2nd RAT decreases to a threshold).
Zee does not expressly show providing both a cellular connection and a Wi-Fi connection as a result of determining when there is sufficient cellular capacity.
Demi discloses providing both a cellular connection and a Wi-Fi connection as a result of determining when there is sufficient cellular capacity (Fig. 1; paragraph 4, 24-25, 29-37; macro/4G and metro/5G cells operated by different operators may be aggregated via MPTCP to optimize available system capacity and achieve peak aggregate throughput across operators).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Zee by providing both a cellular connection and a Wi-Fi connection as a result of determining when there is sufficient cellular capacity, as shown by Demi, thereby maximizing overall system capacity.


Regarding claims 8 and 13, 
Zee discloses the base station gateway is one or more of a mobile base station, a self-organizing base station and a mesh base station (Fig. 6; MPTCP proxy and multi-RAT controller system according to mobile/wireless 3GPP standards).

Regarding claims 9 and 14,
Zee discloses acting, by the MPTCP proxy, as a proxy-relay when the application server does not support MPTCP (Fig. 2, 5; MPTCP-unaware host/server and converting between MPTCP to TCP for hosts that do not support MPTCP) and providing, by the MPTCP proxy, transparent forwarding when the application server does support MPTCP (Col. 1, lines 54-61 at least implies transparent/direct communication when both hosts do support MPTCP, as the disclosure of Zee is directed to when one of the hosts does not support MPTCP while the other does support MPTCP).

Regarding claims 10 and 15,
Zee discloses the MPTPC proxy is situated between a cellular core network of the base station and the Internet, and between a security gateway of the Wi-Fi Access Point (AP) and the Internet (Fig. 2, 5; proxy is necessarily situated between the host A/UE-side network elements and the Internet/operator’s network and connection to the host B/server).


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zee and Demi in view of Kavuri et al. (USP 10813044B2, supported by Provisional Application 62/670542), hereafter Kavuri.

Regarding claim 16,  
Zee discloses a method for providing Multipath Transmission Control Protocol (MPTCP) (Title) using a multi-radio access technology (M-RAT) base station, comprising proxying, by the M-RAT base station gateway having a MPTCP proxy, an MPTCP connection with a User Equipment (UE) (Fig. 2, 5, 6; Fig. 7, 710-718).
determining, by the M-RAT base station gateway, if there is insufficient capacity for a first RAT to provide MPTCP (Fig. 7A-B, steps 724-734A), providing a second RAT connection (Fig. 7A-B, steps 728-732, 741A; providing only a 1st RAT/i.e. wifi connection when performance/congestion on 2nd RAT decreases to threshold).

Zee does not expressly show providing both a first and second RAT connection as a result of determining when there is sufficient first RAT capacity.
Demi discloses providing both a first and second RAT connection as a result of determining when there is sufficient first RAT capacity (Fig. 1; paragraph 4, 24-25, 29-37; macro/4G and metro/5G cells operated by different operators may be aggregated via MPTCP to optimize available system capacity and achieve peak aggregate throughput across operators).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Zee by providing both a cellular connection and a Wi-Fi 

Zee and Demi do not expressly disclose the first RAT provides Quality of Service (QoS) and wherein the second RAT does not provide QoS.
Kavuri discloses analogous access type selection in 5G including MPTCP proxying in which different network elements/RATs provides varying levels of QoS (Col. 15, lines 20-50; i.e. conditions/information about services providing by various RATs including delay-tolerant/no QoS and delay-intolerant/QoS services).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Zee and Demi by providing different network elements/RATs of varying levels of QoS, as shown by Kavuri, thereby enabling prioritized access based on the type of service to be accessed by the UE.

Regarding claim 20,  
Zee discloses a method for providing Multipath Transmission Control Protocol (MPTCP) (Title) using a multi-radio access technology (M-RAT) base station, comprising proxying, by the M-RAT base station gateway having a MPTCP proxy, an MPTCP connection with a User Equipment (UE) (Fig. 2, 5, 6; Fig. 7, 710-718).
Zee shows determining, by the M-RAT base station gateway, if there is insufficient capacity for a first RAT to provide MPTCP (Fig. 7A-B, steps 724-734A), providing a second RAT connection (Fig. 7A-B, steps 728-732, 741A; providing only a 1st RAT/i.e. wifi connection when performance/congestion on 2nd RAT decreases to a threshold).
Zee does not expressly show providing both a first and second RAT connection as a result of determining when there is sufficient first RAT capacity.
Demi discloses providing both a first and second RAT connection as a result of determining when there is sufficient first RAT capacity (Fig. 1; paragraph 4, 24-25, 29-37; macro/4G and metro/5G cells operated by different operators may be aggregated via MPTCP to optimize available system capacity and achieve peak aggregate throughput across operators).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Zee by providing both a cellular connection and a Wi-Fi connection as a result of determining when there is sufficient cellular capacity, as shown by Demi, thereby maximizing overall system capacity.

Zee and Demi do not expressly show the first RAT provides network slicing.
Kavuri discloses analogous access type selection in 5G including MPTCP proxying in which a network element/RAT provides a network slice selection function (NSSF; Fig. 6; Col. 11-12, lines 48-20; network elements may include functions such as MPTCP proxying, NSSF, etc.).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Zee and Demi by providing network slicing in a first RAT, as shown by Kavuri, thereby enabling MPTCP aggregation of various services provided by multiple RATs.
Regarding claims 17 and 21,
Zee discloses the base station gateway is one or more of a mobile base station, a self-organizing base station and a mesh base station (Fig. 6; MPTCP proxy and multi-RAT controller system according to mobile/wireless 3GPP standards).

Regarding claims 18 and 22,
Zee discloses acting, by the MPTCP proxy, as a proxy-relay when the application server does not support MPTCP (Fig. 2, 5; MPTCP-unaware host/server and converting between MPTCP to TCP for hosts that do not support MPTCP) and providing, by the MPTCP proxy, transparent forwarding when the application server does support MPTCP (Col. 1, lines 54-61 at least implies transparent/direct communication when both hosts do support MPTCP, as the disclosure of Zee is directed to when one of the hosts does not support MPTCP while the other does support MPTCP).

Regarding claims 19 and 23,
Zee discloses the MPTPC proxy is situated between a cellular core network of the base station and the Internet, and between a security gateway of the Wi-Fi Access Point (AP) and the Internet (Fig. 2, 5; proxy is necessarily situated between the host A/UE-side network elements and the Internet/operator’s network and connection to the host B/server).
	

Allowable Subject Matter
Claims 2, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477